Title: From Thomas Jefferson to David Howell, 27 January 1786
From: Jefferson, Thomas
To: Howell, David



Dear Sir
Paris Jan. 27. 1786.

A person of the name of le Gendre, who was servant to a Mr. Griffin Greene of your state while here, delivered to me the inclosed memorial. You will perceive by that that he thinks himself much injured. I told him I would see that this memorial should be transmitted to Mr. Greene and the subject thereby presented to his mind, that he may consider whether either justice or generosity require him to do any thing in it: in which case I would offer myself to be the channel of communicating it to him. Having no acquaintance with Mr. Greene, I take the liberty of solliciting you to inclose this paper to him with an explanation of the incident which has occasioned it.
The absolute quiet of this hemisphere furnishes nothing worthy of attention, nor do I see any thing likely soon to disturb that quiet. The death of the K. of Prussia will probably produce something whenever it happens; and it may at all times be expected. The peace likely to take place between Spain and Naples with Algiers will I fear portend no good to us. It will undoubtedly render those pyrates more exorbitant in their demands. As yet I have had no news of Mr. Lambe. I take for granted he has reached his destination. It would give me great satisfaction to see that sea opened again to our commerce. I am with great respect Dear Sir, your most obedient humble servt.,

Th: Jefferson

